Title: Feutry: Application for Membership in the American Philosophical Society, 31 July 1777
From: Feutry, Aimé-Ambroise-Joseph
To: 


Passy ce 31. Juillet. 1777.
Mémoire.
Amé, Ambroise, Joseph, Feutry, né à Lille, en flandres, en 1720, licencié ès Loix de l’Université de Douay, ancien Maire titulaire de Châtillon-sur-Loing, desire bien vivement d’avoir L’honneur d’être attaché, en quelque chose, à la Société philosophique de Philadelphie, ne fut-ce que comme simple correspondant. Ce titre, qui le flatteroit beaucoup, mettroit le comble aux bontés que Monsieur Franklin daigne lui témoigner, et décoreroit bien agréablement la gravure de son portrait que ses trop bons compatriotes, belges, viennent d’ordonner à M. de St. Aubin, de L’académie Royale, &c.
Ce n’est pas, au moins, que Feutry ose penser avoir assez de talens pour mériter La faveur qu’il ambitionne; il ne présente, ici, pour L’obtenir que L’attachement sincere et inaltérable qu’il a voüé, pour la vie, à Monsieur Franklin, ainsi qu’à tout ce qui a le bonheur de Lui appartenir.
Feutry
